765 N.W.2d 330 (2009)
Waad F. SEBA, Plaintiff-Appellant,
v.
LAWYER'S TITLE INSURANCE CORPORATION, Tri-County Title Agency, Inc., Defendants-Appellees, and
Leo Gilhool, Defendant, and
Datatrace Info Services Company, Inc., Third-Party Defendant-Appellee.
Docket No. 138155. COA No. 278911.
Supreme Court of Michigan.
May 27, 2009.

Order
On order of the Court, the application for leave to appeal the December 18, 2008 judgment of the Court of Appeals is' considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.